DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           KASSAN WARRAD,
                              Appellant,

                                      v.

  AMERICAN EXPRESS NATIONAL BANK and WIRELESS ZEN, LLC,
                        Appellees.

                               No. 4D21-2683

                               [August 4, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502018CA007683XXXXMB.

  Robert C. Gindel, Jr., of Robert C. Gindel, Jr., P.A., Boynton Beach, for
appellant.

  Zoran D. Jovanovich of Zwicker & Associates, P.C., Deerfield Beach, for
appellee American Express National Bank.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.